 1

 2

 3
                                UNITED STATES DISTRICT COURT
 4                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 5

 6        LVB-OGDEN MARKETING LLC,

 7                                   Plaintiff,

 8                v.
                                                              C18-786 TSZ
 9        SHARON G. BINGHAM,
                                                              MINUTE ORDER
                                     Defendant,
10
          BANK OF THE WEST,
11
                                     Garnishee.
12

13        The following Minute Order is made by direction of the Court, the Honorable
     Thomas S. Zilly, United States District Judge:
14
         (1)    The Court will hold a hearing regarding Garnishee Bank of the West’s
   Motion for Reconsideration, docket no. 42, Defendant Sharon Bingham’s Motion for
15
   Reconsideration, docket no. 48, and Plaintiff’s Ex Parte Motion to Strike Defendant’s
   Untimely Claim for Exemption, docket no. 53, at 10:00 a.m. on Tuesday, February 5,
16
   2019.
17          (2)        The Clerk is directed to send a copy of this Minute Order to all counsel of
     record.
18
            Dated this 22nd day of January, 2019.
19

20                                                        William M. McCool
                                                          Clerk
21
                                                          s/Karen Dews
22                                                        Deputy Clerk

23

     MINUTE ORDER - 1
